DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed February 24, 2021 has been entered.
With regard to the objection to the disclosure, the amendment to the specification is insufficient to overcome the objection because it amends paragraph [0093], whereas the problem noted in the objection is present in paragraph [0103].  Applicant should reinstate paragraph [0093] in its original form, and amend paragraph [0103] to correct the deficiency noted in the objection.

Allowability Indication Withdrawn
The indicated allowability of claims 8 and 10 (the subject matter of which have been incorporated into independent claims 1 and 11, respectively) is withdrawn in view of the newly discovered references to the article, “Automated Subdural Hematoma Segmentation for Traumatic Brain Injured (TBI) Patients” by Farzaneh et al., and U.S. Patent 8,929,629 to Rozenfeld.  Rejections based on the newly cited references follow.

Specification
The disclosure is objected to because of the following informalities:  in paragraph [00103], in the second sentence, at the end of the sentence, “is” should be removed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Augmented Digitally Reconstructed Radiographs of Aortic Dissection CTA Images” by Lohou et al. (hereinafter referred to as “Lohou”) in combination with the article, “Automatic Aortic Dissection Recognition Based on CT Images” by Duan et al. (hereinafter referred to as .
As to claim 1, Lohou discloses a system for detecting a dissection in surface of an elongated structure in a three dimensional medical image, the system comprising:
	an electronic processor (section IV.A., second paragraph) configured to 
	receive the three dimensional medical image (abstract, 3D Computed Tomography Angiography (CTA); section I.B., CTA), 
	determine a periphery of the elongated structure included in the three dimensional medical image (section I.D., third paragraph, aorta’s wall delineated; section III.A., first paragraph), 
	generate a non-contrast image representing the periphery of the elongated structure  (section III.B., first paragraph, DRR(CT-I); IV.B., first paragraph, aorta not visible in DRR(CT-I because it contrast is not used, as for example in Fig.3, left side),
	superimpose a contrast image associated with the three dimensional image on top of the non-contrast image to generate a superimposed image (section III.C., first paragraph, DRR(TE-I), contrast was required to delineate the aorta, as for example in Fig.3, right side.  See also section I.B., first paragraph),
	detect at least one dissection in the elongated structure using the superimposed image (section IV.A., first paragraph, the lumens and the intimal flap are rendered).
	Lohou does not disclose output a medical report identifying the at least one dissection detected in the elongated structure.  However, this is well known in the art.  For example, Duan teaches that with regard to the detection of dissections, a clinician must have a clear and accurate understanding of the patient's lumen and dissection before an operation (section 1. Introduction, 
	Lohou does not disclose wherein the electronic processor is configured to detect a hematoma by analyzing the superimposed image using machine learning.  However, detecting a hematoma by analyzing an image using machine learning is well known in the art.  For example, Farzaneh teaches, detecting a hematoma by analyzing an image using machine learning (abstract;  section I, first paragraph; section IV).  Farzaneh states that early diagnosis of hematoma can improve outcome (section I, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lohou’s system according to Farzaneh.  
As to claim 5, Lohou discloses the system of claim 1, wherein the three dimensional medical image is a non-contrast medical image (implied by I.B., first paragraph: the CTA image is preoperative, the X-ray images are intraoperative, and the contrast is injected during x-ray acquisition).
As to claim 6, Lohou discloses the system of claim 1, but does not disclose wherein the electronic processor is configured to provide an alert to a user by at least one selected from a group consisting of providing an alert to an emergency room, routing a medical study associated with the three dimensional medical image to a particular specialist or a particular practice, and directly notifying the particular specialist.  However, this is well known in the art.  For example Duan teaches wherein the electronic processor is configured to provide an alert to a user by at 
As to claim 9, Lohou discloses the system of claim 1, wherein the non-contrast image includes a true lumen (Fig.1).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lohou in combination with Duan, Farzaneh and U.S. Patent Application Publication 20100166283 to Grosskopf (hereinafter referred to as “Grosskopf”).
As to claim 2, Lohou discloses the system of claim 1, but does not disclose wherein the electronic processor is configured to detect the at least one dissection using at least one selected from a group consisting of a radial measurement of the periphery of the elongated structure, a comparison of an area measurement for the non-contrast image to an area measurement for the contrast image, and a volumetric false lumen size criteria.  However, this is well known in the art.  For example, Grosskopf teaches detect the at least one dissection using at least one selected from a group consisting of a radial measurement of the periphery of the elongated structure, a comparison of an area measurement for the non-contrast image to an area measurement for the contrast image, and a volumetric false lumen size criteria ([0003]; [0071]).  Grosskopf’s method provides increased accuracy will reducing computational complexity ([0017]).  Therefore, it 
As to claim 3, Lohou discloses the system of claim 1, but does not disclose wherein the electronic processor is configured to determine the periphery of the elongated structure by 
	determining a centerline of the elongated structure, and
	performing a single segmentation of a non-enhancing part of the elongated structure.
	However, this is well known in the art as evidenced by Grosskopf ([0070]-[0071]).  Grosskopf’s method provides increased accuracy will reducing computational complexity ([0017]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lohou’s system according to Grosskopf.
As to claim 4, Lohou discloses the system of claim 1, but does not disclose wherein the electronic processor is configured to determine the periphery of the elongated structure by 
	determining a centerline of the elongated structure, and
	determining segmentation of an enhancing part of the elongated structure and a non-enhancing part of the elongated structure.
	However, this is well known in the art as evidenced by Grosskopf ([0070]-[0071]).  Grosskopf’s method provides increased accuracy will reducing computational complexity ([0017]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lohou’s system according to Grosskopf.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lohou in combination with Duan, Farzaneh and the article, “An Automatic Detection Scheme of Acute .
As to claim 7, Lohou discloses the system of claim 1, but does not disclose wherein the electronic processor is further configured to classify the at least one dissection as at least one selected from a group consisting of a Stanford type A and a Stanford type B.  However, this is well known in the art as evidenced by Xu (section 1. first paragraph). Xu’s method would provide a clinician information regarding dissection type, thereby leading to improved care. Therefore, it would have been obvious to one of ordinary skill in the art to modify Lohou’s system according to Xu.

Claims 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohou in combination with Duan et al. and U.S. Patent 8,929,629 to Rozenfeld (hereinafter referred to as “Rozenfeld”).  
Regarding claim 11, Lohou discloses a method for detecting a vascular dissection in an elongated structure in a three dimensional medical image, the method comprising:
	receiving, with an electronic processor, the three dimensional medical image (abstract, 3D Computed Tomography Angiography (CTA); section I.B., CTA);
	determining, with the electronic processor, a periphery of the elongated structure included in the three dimensional medical image (section I.D., third paragraph, aorta’s wall delineated; section III.A., first paragraph);
	generating, with the electronic processor, a non-contrast image representing the periphery of the elongated structure (section III.B., first paragraph, DRR(CT-I); IV.B., first paragraph, aorta not visible in DRR(CT-I because it contrast is not used, as for example in Fig.3, left side);

	detecting, with the electronic processor, at least one dissection of the elongated structure using the superimposed image (section IV.A., first paragraph, the lumens and the intimal flap are rendered).
	Lohou does not disclose outputting, with the electronic processor, a medical report identifying the at least one dissection detected in the elongated structure.  However, this is well known in the art.  For example, Duan teaches that with regard to the detection of dissections, a clinician must have a clear and accurate understanding of the patient's lumen and dissection before an operation (section 1. Introduction, first paragraph).  Duan further teaches that the accurate identification of the location of a dissection is needed so that a proper surgical plan can be established for timely diagnosis and treatment (section 1. Introduction, first paragraph).  These all are indicative of a medical report. It would have been obvious to one of ordinary skill in the art to modify Lohou' s system according Duan because this would permit Lohou' s invention to be more readily useable by clinician's, thereby improving the healthcare of patients.
	Lohou does not disclose wherein the electronic processor is configured to detect an ulcer by analyzing the superimposed image using machine learning.  However, this is well known in the art.  For example, Rozenfeld teaches detecting an ulcer by analyzing an image using machine learning (column 1, lines 16-17; column 6, lines 20-25; column 6, lines 53-64).  Rozenfeld states that automatic detection of an ulcer may save reviewing time and increase the likelihood of 
	outputting, with the electronic processor, a medical report identifying the at least one dissection detected in the elongated structure.
As to claim 13, Lohou discloses the method of claim 11, wherein detecting the periphery of the elongated structure included in the three dimensional medical image includes detecting the periphery of the elongated structure included in the three dimensional medical image without using a contrast agent (section I.D., third paragraph, initial CTA image does not use contrast).
Regarding claims 14 and 15, see the discussions above for claim 6.
As to claim 17, Lohou discloses the method of claim 11, wherein detecting the periphery of the elongated structure included in the three dimensional medical image includes detecting a vessel contour that includes a true lumen and a false lumen (section I.D., third paragraph; Fig.1, the delineated aorta with a dissection would include a true lumen and a false lumen).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lohou in combination with Duan, Rozenfeld and Grosskopf.
As to claim 12, Lohou discloses the method of claim 11, but does not disclose wherein detecting the periphery of the elongated structure includes
	determining a centerline of the elongated structure, and 
	detecting a plurality of two dimensional cross sections of the three dimensional medical image based on the centerline.
	However, this is well known in the art as evidenced by Grosskopf ([0070].  Grosskopf’s method provides increased accuracy will reducing computational complexity ([0017]), and .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lohou in combination with Duan, Rozenfeld and Xu.
A to claim 18, Lohou discloses Lohou discloses the method of claim 11, but does not disclose wherein detecting the at least one dissection of the elongated structure includes analyzing the superimposed image using machine learning to detect the at least one dissection of the elongated structure.  However, this is well known as evidenced by Xu (section 2.3).  It would have been obvious to one of ordinary skill in the art to modify Lohou’s system according to Xu because this would improve dissection detection.

Allowable Subject Matter
Claims 19 and 20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665